

	

		II

		Calendar No. 381

		109th CONGRESS

		2d Session

		S. 2467

		IN THE SENATE OF THE UNITED STATES

		

			March 28, 2006

			Mr. Grassley (for

			 himself, Mr. Baucus,

			 Mr. DeMint, Ms.

			 Stabenow, Mr. Lugar,

			 Mr. Levin, Mr.

			 Santorum, Mr. Craig,

			 Mr. Chafee, Mr.

			 Crapo, and Mrs. Dole)

			 introduced the following bill; which was read the first time

		

		

			March 29, 2006

			Read the second time and placed on the

			 calendar

		

		A BILL

		To enhance and improve the trade relations of the United

		  States by strengthening United States trade enforcement efforts and encouraging

		  United States trading partners to adhere to the rules and norms of

		  international trade, and for other purposes. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the United States Trade Enhancement

			 Act of 2006.

		IEnforcement

			 provisions

			101.Suspension of

			 new shipper review provision

				(a)Suspension of

			 the availability of bonds to new shippersClause (iii) of section

			 751(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1675(a)(2)(B)(iii)) shall not

			 be effective during the period beginning on April 1, 2006, and ending on June

			 30, 2009.

				(b)Report on the

			 impact of the suspensionNot later than December 31, 2008, the

			 Secretary of the Treasury, in consultation with the Secretary of Commerce, the

			 United States Trade Representative, and the Secretary of Homeland Security,

			 shall submit to the Committee on Ways and Means of the House of Representatives

			 and the Committee on Finance of the Senate a report containing—

					(1)recommendations on

			 whether the suspension of section 751(a)(2)(B)(iii) of the Tariff Act of 1930

			 should be extended beyond the date provided in subsection (a); and

					(2)an assessment of

			 the effectiveness of any administrative measure that was implemented to address

			 the difficulties that necessitated the suspension under subsection (a),

			 including—

						(A)any problem in the

			 collection of antidumping duties on imports from new shippers; and

						(B)any burden imposed

			 on legitimate trade and commerce by the suspension of bonds to new

			 shippers.

						(c)Report on

			 collection problems and analysis of proposed solutions

					(1)ReportNot

			 later than 180 days after the date of the enactment of this Act, the Secretary

			 of the Treasury, in consultation with the Secretary of Homeland Security and

			 the Secretary of Commerce, shall submit to the Committee on Ways and Means of

			 the House of Representatives and the Committee on Finance of the Senate a

			 report describing—

						(A)any major problem

			 experienced in the collection of duties during the 4 most recent fiscal years

			 for which data are available, including any fraudulent activity intended to

			 avoid payment of duties; and

						(B)an estimate of

			 the total amount of duties that were uncollected during the most recent fiscal

			 year for which data are available, including, with respect to each product, a

			 description of why the duties were uncollected.

						(2)RecommendationsThe

			 report shall include—

						(A)recommendations

			 on any additional action needed to address problems related to the collection

			 of duties; and

						(B)for each

			 recommendation—

							(i)an analysis of

			 how the recommendation would address the specific problem; and

							(ii)an assessment of

			 the impact that implementing the recommendation would have on international

			 trade and commerce (including any additional costs imposed on United States

			 businesses).

							102.Trade

			 enforcement personnel

				(a)Deputy United

			 States Trade Representatives; General CounselSection 141(b)(2)

			 of the Trade Act of 1974 (19 U.S.C. 2171(b)(2)) is amended to read as

			 follows:

					

						(2)There shall be in the Office three

				Deputy United States Trade Representatives, 1 Chief Agricultural Negotiator,

				and 1 General Counsel. The 3 Deputy United States Trade Representatives, the

				Chief Agricultural Negotiator, and the General Counsel, shall be appointed by

				the President, by and with the advice and consent of the Senate. As an exercise

				of the rulemaking authority of the Senate, any nomination of a Deputy United

				States Trade Representative, the Chief Agricultural Negotiator, or the General

				Counsel, submitted to the Senate for its advice and consent, and referred to a

				committee, shall be referred to the Committee on Finance. Each Deputy United

				States Trade Representative, the Chief Agricultural Negotiator, and the General

				Counsel, shall hold office at the pleasure of the President. Each Deputy United

				States Trade Representative and the Chief Agricultural Negotiator shall have

				the rank of

				Ambassador.

						.

				(b)Functions of

			 positionSection 141(c) of the Trade Act of 1974 (19 U.S.C.

			 2171(c)) is amended—

					(1)by moving

			 paragraph (5) 2 ems to the left; and

					(2)by adding at the

			 end the following new paragraph:

						

							(6)A principal function of the General

				Counsel shall be to ensure that United States trading partners comply with

				obligations assumed under trade agreements to which the United States is a

				party. The General Counsel shall assist the United States Trade Representative

				in investigating and prosecuting disputes pursuant to trade agreements to which

				the United States is a party, including before the World Trade Organization,

				and shall assist the United States Trade Representative in carrying out the

				Trade Representative's functions under subsection (d). The General Counsel

				shall make recommendations with respect to the administration of United States

				trade laws relating to foreign government barriers to United States goods,

				services, investment, and intellectual property, and with respect to government

				procurement and other trade matters. The General Counsel shall perform such

				other functions as the Trade Representative may

				direct.

							.

					(c)Compensation;

			 effective date

					(1)In

			 generalSection 5315 of title 5, United States Code, is amended

			 by adding at the end the following new item:

					General

			 Counsel of the Office of the United States Trade

			 Representative..

					(2)Effective

			 dateThe amendment made by this subsection shall take effect on

			 the date that an individual nominated by the President to the position of

			 General Counsel of the Office of the United States Trade Representative is

			 confirmed by the United States Senate.

					(d)Continuation in

			 officeThe individual serving as General Counsel in the Office of

			 the United States Trade Representative on the day before the date of the

			 enactment of this Act may serve in the General Counsel position established

			 pursuant to subsection (a) as Acting General Counsel until the date that an

			 individual nominated to such position by the President is confirmed by the

			 United States Senate.

				(e)Trade

			 enforcement working groupNot later than 90 days after the date

			 of the enactment of this Act, the United States Trade Representative shall

			 establish an interagency Trade Enforcement Working Group.

					(1)ChairpersonThe

			 Trade Enforcement Working Group shall be chaired by the General Counsel of the

			 Office of the United States Trade Representative and shall include the

			 Assistant Secretary for Market Access and Compliance in the Department of

			 Commerce, as well as other appropriate representatives from the Department of

			 Commerce, and the Departments of State, Treasury, and Agriculture, and such

			 other departments and agencies as the Trade Representative considers

			 appropriate.

					(2)DutiesThe

			 Trade Enforcement Working Group shall assist the General Counsel of the Office

			 of the United States Trade Representative in carrying out the principal

			 functions described in section 141(c)(6) of the Trade Act of 1974.

					(f)Identification

			 of trade enforcement priorities

					(1)In

			 generalSection 310 of the Trade Act of 1974 (19 U.S.C. 2420) is

			 amended to read as follows:

						

							310.Identification

				of trade enforcement priorities

								(a)Identification

				and annual reportOn or before the date that is 90 days after the

				date that the report required by section 181(b) is due to be submitted each

				calendar year, the United States Trade Representative shall—

									(1)identify the

				trade enforcement priorities of the United States;

									(2)identify trade

				enforcement actions undertaken by the United States during the preceding year

				and provide an assessment of the impact such trade enforcement actions have had

				in addressing foreign trade barriers;

									(3)determine the

				priority foreign country trade practices on which the Trade Representative will

				focus the trade enforcement efforts of the United States; and

									(4)submit to the

				Committee on Finance of the Senate and the Committee on Ways and Means of the

				House of Representatives a written report on the priorities, actions, and

				assessments required by paragraphs (1) and (2), as well as a nonconfidential

				summary of the determination required by paragraph (3), and cause such report

				and summary to be published in the Federal Register.

									(b)Factors

				To considerIn reaching the

				determination required by subsection (a)(3), the Trade Representative shall

				take into account all relevant factors, including—

									(1)the economic

				significance of any potential inconsistency between an obligation assumed by a

				foreign government pursuant to a trade agreement to which the United States is

				a party, and the policies or practices of such foreign government;

									(2)the major

				barriers and trade distorting practices described in the National Trade

				Estimate Report required under section 181(b);

									(3)the findings in

				other relevant reports addressing international trade and investment prepared

				by the United States Trade Representative during the 12 months preceding the

				date on which the report required by subsection (a)(4) is due to be

				submitted;

									(4)the implications

				of a foreign government's procurement plans and policies;

									(5)the international

				competitive position and export potential of United States products and

				services; and

									(6)the extent to

				which United States intellectual property rights are being infringed

				upon.

									(c)Consultation

				prior to reportNot later than 45 days before the date on which

				the report required by subsection (a)(4) is due to be submitted, the General

				Counsel of the Office of the United States Trade Representative shall—

									(1)appear before an

				open session of the Committee on Finance of the Senate and the Committee on

				Ways and Means of the House of Representatives to receive congressional input

				on the determination and assessment required by subsection (a)(3); and

									(2)provide an

				opportunity (after giving not less than 30 days notice) for the presentation of

				views by interested persons with respect to the determination and assessment

				required by subsection (a)(3), including a public hearing if requested by any

				interested person.

									(d)Consultation

				after reportNot later than 30 days after the date on which the

				report required by subsection (a)(4) is due to be submitted each calendar year,

				the General Counsel of the Office of the United States Trade Representative

				shall appear before closed sessions of the Committee on Finance of the Senate

				and the Committee on Ways and Means of the House of Representatives to brief

				each committee on the determination required by subsection

				(a)(3).

								.

					(2)Conforming

			 amendmentThe table of contents for the Trade Act of 1974 is

			 amended by striking the item relating to section 310, and inserting the

			 following new item:

						

							

								Sec. 310. Identification of trade enforcement

				priorities.

							

							.

					(g)Technical

			 amendmentsSection 141(e) of the Trade Act of 1974 (19 U.S.C.

			 2171(e)) is amended—

					(1)in paragraph (1),

			 by striking 5314 and inserting 5315; and

					(2)in paragraph (2),

			 by striking the maximum rate of pay for grade GS–18, as provided in

			 section 5332 and inserting the maximum rate of pay for level IV

			 of the Executive Schedule, as provided in section 5315.

					IIInternational

			 monetary and financial policy

			201.Short

			 titleThis title may be cited

			 as the International Monetary and

			 Financial Policy Cooperation Act of 2006.

			202.FindingsCongress finds as follows:

				(1)Section 3004 of

			 the Omnibus Trade and Competitiveness Act of 1988 (22 U.S.C. 5304) requires the

			 Secretary of the Treasury to undertake multilateral or bilateral negotiations

			 with countries that have material global current account surpluses and have

			 significant bilateral trade surpluses with the United States if the Secretary

			 considers that such a country is manipulating its currency for purposes of

			 preventing effective balance of payments adjustment or gaining unfair

			 competitive advantage in international trade.

				(2)The global

			 economy has changed dramatically since 1988, with increased capital account

			 openness, a sharp increase in the flow of funds internationally, and an ever

			 growing number of emerging market economies becoming systemically important to

			 the global flow of goods, services, and capital. In addition, practices such as

			 the maintenance of multiple currency regimes have become rare.

				(3)As a result of

			 the evolutionary changes in the international monetary and financial system,

			 the 1988 concept of currency manipulation appears increasingly dated.

				(4)While some degree

			 of surpluses and deficits in payments balances may be expected, particularly in

			 response to increasing economic globalization, large and growing imbalances

			 raise concerns of possible disruption to financial markets. In part, such

			 imbalances often reflect exchange rate policies that foster fundamental

			 misalignment of currencies.

				(5)Currencies in

			 fundamental misalignment can seriously impair the ability of international

			 markets to adjust appropriately to global capital and trade flows, threatening

			 trade flows and causing economic harm to the United States.

				(6)The effects of a

			 fundamentally misaligned currency may be so harmful that it is essential to

			 correct the fundamental misalignment without regard to the purpose of any

			 policy that contributed to the misalignment.

				(7)Article IV of the

			 International Monetary Fund Articles of Agreement states that in order to

			 facilitate the exchange of goods, services, and capital among countries, to

			 sustain sound economic growth, and to foster financial and economic stability,

			 each member of the International Monetary Fund shall avoid manipulating

			 exchange rates in order to prevent effective balance of payments adjustment or

			 to gain an unfair competitive advantage over other members.

				(8)The failure of a

			 government to acknowledge a fundamental misalignment of its currency or to take

			 steps to correct such a fundamental misalignment, either through inaction or

			 mere token action, is a form of exchange rate manipulation and is inconsistent

			 with that government's obligations under Article IV of the International

			 Monetary Fund Articles of Agreement.

				203.DefinitionsIn this title:

				(1)SecretaryThe

			 term Secretary means the Secretary of the Treasury.

				(2)Fundamental

			 misalignmentThe term fundamental misalignment means

			 a material sustained disparity between the observed levels of an effective

			 exchange rate for a currency and the corresponding levels of an effective

			 exchange rate for that currency that would be consistent with fundamental

			 macroeconomic conditions based on a generally accepted economic

			 rationale.

				(3)Effective

			 exchange rateThe term effective exchange rate means

			 a weighted average of bilateral exchange rates, expressed in either nominal or

			 real terms.

				(4)Generally

			 accepted economic rationaleThe term generally accepted

			 economic rationale means an explanation drawn on widely recognized

			 macroeconomic theory for which there is a significant degree of empirical

			 support.

				204.Repeal of the

			 Exchange Rates and International Economic Policy Coordination Act of

			 1988Subtitle A of title III

			 of the Omnibus Trade and Competitiveness Act of 1988 (22 U.S.C. 5301–5306) is

			 repealed.

			205.Advisory

			 Committee on International Monetary and Financial Policy

				(a)Establishment

					(1)In

			 generalThe President shall establish an Advisory Committee on

			 International Monetary and Financial Policy (in this title referred to as the

			 Committee) to advise the Secretary in the preparation of an

			 annual report to Congress on International Economic Policy and Currency

			 Exchange Rates (described in section 206) and to otherwise advise the President

			 with respect to international monetary and financial policy and the impact of

			 the policy on the economy of the United States.

					(2)MembershipThe

			 Committee shall be comprised of no more than 7 individuals drawn from outside

			 of the Federal Government. Members of the Committee shall be recommended by the

			 Secretary on the basis of their objectivity and demonstrated expertise in

			 finance, economics, or currency exchange, and appointed by the President for a

			 term of 4 years or until the Committee expires. An individual may be

			 reappointed to the Committee for additional terms. Appointments to the

			 Committee shall be made without regard to political affiliation.

					(b)Duration of

			 CommitteeThe Committee shall terminate on the date that is 4

			 years after the date of the enactment of this Act unless renewed by the

			 President pursuant to section 14 of the Federal Advisory Committee Act (5

			 U.S.C. App.) for a subsequent 4-year period. The President may continue to

			 renew the Committee for successive 4-year periods by taking appropriate action

			 prior to the date on which the Committee would otherwise terminate.

				(c)Public

			 meetingsThe Committee shall hold at least 1 public meeting each

			 year for the purpose of accepting public comments. The Committee shall also

			 meet as needed at the call of the Secretary or at the call of two-thirds of the

			 members of the Committee.

				(d)ChairpersonThe

			 Committee shall elect from among its members a chairperson for a term of 4

			 years or until the Committee terminates. A chairperson of the Committee may be

			 reelected chairperson but is ineligible to serve consecutive terms as

			 chairperson.

				(e)StaffThe

			 Secretary shall make available to the Committee such staff, information,

			 personnel, administrative services, and assistance as the Committee may

			 reasonably require to carry out its activities.

				(f)Application of

			 Federal Advisory Committee Act

					(1)In

			 generalThe provisions of the Federal Advisory Committee Act (5

			 U.S.C. App.) apply to the Committee.

					(2)ExceptionExcept

			 for the annual public meeting required under subsection (c), meetings of the

			 Committee shall be exempt from the requirements of subsections (a) and (b) of

			 sections 10 and 11 of the Federal Advisory Committee Act (relating to open

			 meetings, public notice, public participation, and public availability of

			 documents), whenever and to the extent it is determined by the President or the

			 Secretary that such meetings will be concerned with matters the disclosure of

			 which would seriously compromise the development by the United States

			 Government of international monetary and financial policy.

					206.Reporting

			 requirements

				(a)Reports

			 required

					(1)In

			 generalThe Secretary, after consulting with the Chairman of the

			 Board of Governors of the Federal Reserve System and the Committee, shall

			 submit to Congress, on or before October 15 of each year, a written report on

			 international economic policy and currency exchange rates.

					(2)Interim

			 reportThe Secretary, after consulting with the Chairman of the

			 Board of Governors of the Federal Reserve System and the Committee, shall

			 submit to Congress, on or before April 15 of each year, a written report on

			 interim developments with respect to international economic policy and currency

			 exchange rates.

					(b)Contents of

			 reportEach report submitted under subsection (a) shall

			 contain—

					(1)an analysis of

			 currency market developments and the relationship between the United States

			 dollar and the currencies of major economies and United States trading

			 partners;

					(2)a review of the

			 economic and financial policies of major economies and United States trading

			 partners and an evaluation of how such policies impact currency exchange

			 rates;

					(3)a description of

			 any currency intervention by the United States or other major economies or

			 United States trading partners, or other actions undertaken to adjust the

			 actual exchange rate of the dollar;

					(4)an evaluation of

			 the factors that underlie conditions in the currency markets, including—

						(A)monetary and

			 financial conditions;

						(B)foreign exchange

			 reserve accumulation;

						(C)macroeconomic

			 trends;

						(D)trends in current

			 and financial account balances;

						(E)the size,

			 composition, and growth of international capital flows;

						(F)the impact of the

			 external sector on economic growth;

						(G)the size and

			 growth of external indebtedness;

						(H)trends in the net

			 level of international investment; and

						(I)capital controls,

			 trade, and exchange restrictions;

						(5)a list of

			 currencies of the major economies or economic areas that are in fundamental

			 misalignment (as defined in section 203(2)), and a description of any economic

			 models or methodologies used to establish the list;

					(6)a description of

			 any reason or circumstance that accounts for why each currency identified under

			 paragraph (5) is in fundamental misalignment based on a generally accepted

			 economic rationale;

					(7)a list of each

			 currency identified under paragraph (5) for which the fundamental misalignment

			 causes, or contributes to, a material adverse impact on the economy of the

			 United States, including a description of any reason or circumstance that

			 explains why the fundamental misalignment is not accounted for under paragraph

			 (6); and

					(8)the results of

			 any prior consultations conducted or other steps taken pursuant to section

			 207.

					(c)Development of

			 reportThe Secretary shall consult with the Chairman of the Board

			 of Governors of the Federal Reserve System and the Committee with respect to

			 the preparation of each report required under subsection (a). Any comments

			 provided by the Chairman of the Board of Governors of the Federal Reserve

			 System and the Committee shall be submitted to the Secretary not later than the

			 date that is 15 days before the date each report is due under subsection (a).

			 The Secretary shall submit the report after taking into account all comments

			 received.

				207.Subsequent

			 actions

				(a)Negotiations

			 and consultationsWith respect to each currency identified under

			 section 206(b)(7), the Secretary shall—

					(1)seek to enter

			 into bilateral consultations with the government responsible for the currency

			 in order to facilitate the adoption of appropriate policies to eliminate the

			 fundamental misalignment;

					(2)seek the advice

			 of the International Monetary Fund with respect to the Secretary's findings in

			 the report submitted to Congress under section 206; and

					(3)encourage other

			 governments, whether bilaterally or in appropriate multinational fora, to join

			 the United States in seeking the adoption of appropriate policies by such

			 government to eliminate the fundamental misalignment.

					(b)Additional

			 action

					(1)In

			 generalIf, not later than 60 days after the date on which a

			 currency is identified under section 206(b)(7), the government responsible for

			 such currency fails to enter into bilateral consultations with the United

			 States in order to facilitate the adoption of appropriate policies to eliminate

			 the fundamental misalignment, the following shall apply until a notification

			 described in paragraph (2) is provided to Congress:

						(A)The Overseas

			 Private Investment Corporation shall not approve any new financing (including

			 insurance, reinsurance, or guarantee) with respect to a project located within

			 the territory governed by such government.

						(B)The Secretary

			 shall instruct the United States Executive Director at each multilateral bank

			 to oppose the approval of any new financing (including loans, other credits,

			 insurance, reinsurance, or guarantee) to such government or for a project

			 within the territory governed by such government.

						(C)The United States

			 shall request that the International Monetary Fund engage in discussions with

			 such government, including through special consultations, if appropriate, in

			 order to facilitate the adoption of appropriate policies to eliminate the

			 fundamental misalignment.

						(2)NotificationThe

			 Secretary shall promptly notify Congress when bilateral consultations are

			 initiated with a government pursuant to this subsection, and shall cause such

			 notice to be published in the Federal Register.

					(c)Failure

			 To adopt changes

					(1)In

			 generalNot later than 180 days after the date on which a

			 currency is identified under section 206(b)(7), the Secretary shall determine

			 whether the government responsible for such currency has failed to adopt

			 appropriate policies to eliminate the fundamental misalignment, and shall

			 promptly report such determination to Congress. If the Secretary determines

			 that the government responsible for such currency has failed to adopt

			 appropriate policies to eliminate the fundamental misalignment, the following

			 shall apply until a notification described in paragraph (2) is provided to

			 Congress:

						(A)The Overseas

			 Private Investment Corporation shall not approve any new financing (including

			 insurance, reinsurance, or guarantee) with respect to a project located within

			 the territory governed by such government.

						(B)The Secretary

			 shall instruct the United States Executive Director at each multilateral bank

			 to oppose the approval of any new financing (including loans, other credits,

			 insurance, reinsurance, or guarantee) to such government or for a project

			 within the territory governed by such government.

						(C)The United States

			 shall inform the Managing Director of the International Monetary Fund of the

			 failure of such government to address a fundamental misalignment of its

			 currency that is causing a material adverse impact on the economy of the United

			 States, and shall request that the Managing Director of the International

			 Monetary Fund consult with such government regarding the observance of the

			 government's obligations under Article IV of the International Monetary Fund

			 Articles of Agreement, including through special consultations, if necessary,

			 and formally report the results of such consultations to the Executive Board of

			 the International Monetary Fund within 180 days of the date of such

			 request.

						(2)NotificationThe

			 Secretary shall promptly notify Congress when such government adopts

			 appropriate policies to eliminate the fundamental misalignment, and shall cause

			 such notice to be published in the Federal Register.

					(3)WaiverThe

			 President may waive any action provided for under this subsection if the

			 President determines that it is in the vital economic interest of the United

			 States to do so. The President shall promptly notify Congress of such

			 determination (and the reasons for the determination) and shall cause such

			 notice to be published in the Federal Register.

					208.International

			 financial institution governance arrangements

				(a)Initial

			 reviewNotwithstanding any other provision of law, before the

			 United States approves a proposed change in the governance arrangement of any

			 international financial institution, as defined in section 1701(c)(2) of the

			 International Financial Institutions Act (22 U.S.C. 262r(c)(2)), the Secretary

			 shall determine whether any member of the international financial institution

			 that would benefit from the proposed change, in the form of increased voting

			 shares or representation, has a currency that is in fundamental misalignment,

			 and if so, whether the fundamental misalignment causes or contributes to a

			 material adverse impact on the economy of the United States. The determination

			 shall be reported to Congress.

				(b)Subsequent

			 actionThe United States shall oppose any proposed change in the

			 governance arrangement of any international financial institution (as defined

			 in subsection (a)), if the Secretary renders an affirmative determination

			 pursuant to subsection (a).

				(c)Further

			 actionThe United States shall continue to oppose any proposed

			 change in the governance arrangement of an international financial institution,

			 pursuant to subsection (b), until the Secretary determines and reports to

			 Congress that the currency of each member of the international financial

			 institution that would benefit from the proposed change, in the form of

			 increased voting shares or representation, is not in fundamental

			 misalignment.

				209.Nonmarket

			 economy status

				(a)In

			 generalParagraph (18)(B)(vi)

			 of section 771 of the Tariff Act of 1930 (19 U.S.C. 1677(18)(B)(vi)) is amended

			 by inserting before the end period the following: , including whether

			 the currency of the foreign country has been identified pursuant to section

			 206(b)(7) of the International Monetary and Financial Policy Cooperation Act of

			 2006 in any written report required by section 206(a) of such Act during the

			 24-month period immediately preceding the month during which the administering

			 authority seeks to revoke a determination that such foreign country is a

			 nonmarket economy country.

				(b)TerminationThe amendment made by this section shall be

			 in effect during the 10-year period beginning on the date of the enactment of

			 this Act.

				210.Additional

			 Assistant Secretary

				(a)In

			 general

					(1)Additional

			 Assistant SecretarySection 5315 of title 5, United States Code,

			 is amended by striking (8) in the item relating to Assistant

			 Secretaries of the Treasury, and inserting (9).

					(2)Duties and

			 responsibilitiesIn designating the duties, responsibilities, and

			 title of the Assistant Secretary of the Treasury established pursuant to

			 paragraph (1), the Secretary may redesignate, in whole or in part, the duties,

			 responsibilities, and title of any position of Assistant Secretary of the

			 Treasury in existence on the day before the date of the enactment of this

			 Act.

					(b) Continuation

			 in officeThe individual serving as Assistant Secretary for

			 International Affairs in the Office of International Affairs of the Department

			 of the Treasury on the day before the date of the enactment of this Act may

			 serve in any position designated or redesignated pursuant to subsection (a)

			 until the date a person nominated to such position by the President is

			 confirmed by the United States Senate. 

				IIIAuthorization

			 of appropriations

			301.Office of the

			 United States Trade RepresentativeSection 141(g)(1)(A) of the Trade Act of

			 1974 (19 U.S.C. 2171(g)(1)(A)) is amended by striking clauses (i) and (ii) and

			 inserting the following:

				

					(i)$47,800,000 for fiscal year

				2007.

					(ii)$49,700,000 for fiscal year

				2008.

					.

			

	

		March 29, 2006

		Read the second time and placed on the

		  calendar

	

